Citation Nr: 0810144	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
hip disability, to include as secondary to service-connected 
residuals, left knee postoperative with degenerative changes 
and service-connected right knee degenerative changes.  

2.  Entitlement to service connection for left hip 
disability, to include as secondary to service-connected 
residuals, left knee postoperative with degenerative changes 
and service-connected right knee degenerative changes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2005.  A statement of the case was issued in June 2005, 
and a substantive appeal was received in January 2006.  

Additional evidence has been received with a waiver of 
preliminary RO review.  This evidence included January 2008 
medical reports related to the veteran's residuals, left knee 
postoperative with degenerative changes, right knee 
degenerative changes, and low back strain with degenerative 
changes.  The RO's attention is directed to this new evidence 
as it may pertain to any claim(s) regarding these 
disabilities.  

The issue of entitlement to service connection for left hip 
disability, to include as secondary to service-connected 
residuals, left knee postoperative with degenerative changes 
and service-connected right knee degenerative changes, is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on the appellant's part.


FINDINGS OF FACT

1.  Service connection for left hip disability, to include as 
due to service-connected residuals, left knee postoperative 
with degenerative changes was denied by a June 2001 rating 
decision; although a timely notice of disagreement was 
received to initiate an appeal from that determination, a 
timely substantive appeal was not received in response to a 
statement of the case issued by the RO.  

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left hip 
disability, to include as due to service-connected residuals, 
left knee postoperative with degenerative changes and 
service-connected right knee degenerative changes has been 
received since the June 2001 rating decision.
  

CONCLUSIONS OF LAW

1.  The June 2001 rating decision which denied entitlement to 
service connection for left hip disability, to include as due 
to service-connected residuals, left knee postoperative with 
degenerative changes is final.  38 U.S.C.A. § 7105(a) (West 
2002).

2.  New and material evidence has been received since the 
June 2001 rating decision denying service connection for left 
hip disability, to include as due to service-connected 
residuals, left knee postoperative with degenerative changes; 
and thus, the claim is reopened.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A review of the record shows that a claim for service 
connection for left hip disability, to include as secondary 
to service-connected residuals, left knee postoperative 
degenerative was denied by the RO in June 2001.  The RO 
explained that there was no evidence showing a chronic left 
hip condition due to the veteran's service connected 
residuals, left knee disability, no medical evidence showing 
a chronic left hip disability, and no chronic disability 
shown in the veteran's service medical records or any other 
evidence of record.  The appellant timely filed a notice of 
disagreement, and a statement of the case was issued.  
However, the appellant did not file a timely substantive 
appeal to complete the appeal.  The June 2001 rating decision 
therefore became final.  38 U.S.C.A. § 7105.  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  A request to reopen the appellant's claim was 
received in December 2004.  The RO granted the request to 
reopen.  The Board notes that although the RO may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2001 rating 
decision consisted of both service and post service medical 
records that were silent for any complaints of, treatments 
for, and diagnosis of left hip disability.  
 
Pertinent evidence received since June 2001 includes: a 
February 2005 VA examination showing that the veteran had 
complained of hip pain; an August 2005 VA medical records 
showing a notation "Arthralgia-knee-DJD [degenerative joint 
disease]-left hip pain"; and an August 2007 VA medical 
record showing that the veteran complained of left hip pain.  
In view of the basis for the prior denial, the Board finds 
that certain of these items of new evidence relate to an 
unestablished fact necessary to substantiate the appellant's 
claim of service connection for left hip disability.  
Accordingly, as new and material evidence has been received, 
the Board finds the claim of entitlement to service 
connection for left hip disability is reopened.  38 U.S.C.A. 
§ 5108.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this point.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the RO while the case 
is in remand status.   


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for left hip disability, 
to include as secondary to service-connected residuals, left 
knee postoperative with degenerative changes and service-
connected right knee degenerative changes.  To this extent, 
the appeal is granted.


REMAND

Although the left hip disability claim has been reopened, the 
Board is unable to find that there is a fully adequate 
medical opinion to allow for informed appellate review.  The 
record does include a report of VA examination in February 
2005, and the examiner reviewed the claims file and offered 
an opinion that any left knee disorder is less likely as not 
secondary to the service-connected knees.  However, the 
opinion did not address the possibility of aggravation.  The 
Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  
Appropriate action to obtain such an opinion is necessary to 
fully assist the veteran.  The Board also believes it 
reasonable to include in the opinion request consideration of 
the impact, if any, of the veteran's service-connected low 
back disability on his claimed left hip disorder. 

Accordingly, the case is hereby REMANDED, for the following 
actions:

1.  The RO should review the file and 
take any action to ensure that VCAA 
notice as been afforded the veteran in 
compliance with all recent judicial 
decisions of the United States Court of 
Appeals for Veterans Claims. 

2.  The veteran should be scheduled for 
an appropriate VA examination.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  Any special tests 
deemed medically necessary should be 
conducted.  The examiner should clearly 
report any chronic left hip disability 
which is diagnosed.  If current chronic 
left hip disability is diagnosed, then, 
after reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current chronic left hip disability 
is causally related to either or both of 
the veteran's service-connected knee 
disabilities?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current chronic left hip disability 
has been aggravated by either or both of 
the veteran's service-connected knee 
disabilities?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current chronic left hip disability 
is causally related to the veteran's 
service-connected low back disability?

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that current chronic left hip disability 
has been aggravated by the veteran's 
service-connected low back disability?

3.  After completion of the above, the RO 
should review the expanded record and 
determine (under a merits analysis) 
whether service connection is warranted 
for left hip disability, to specifically 
include under 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet.App. 439 (1995) as to the 
service-connected right and left knee 
disabilities and low back disability.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


